Exhibit 10.1

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

Amendment (the “Amendment”), dated as of August 16, 2012, to that certain
Employment Agreement (the “Agreement”) by and, between Body Central Corp. (the
“Company”), and Thomas W. Stoltz (the “Executive”) dated as of the 7th day of
September, 2011 (the “Agreement”).

 

The undersigned parties hereby desire to amend the Agreement in the manner set
forth herein.  All capitalized terms used herein but not otherwise defined shall
have the meanings ascribed to such terms in the Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.                                       Effective as of the date of this
Amendment, Section 1 of the Agreement is hereby amended by deleting subsection
(b) in its entirety and inserting in lieu thereof the following:

 

(b)                                 Position and Duties.  During the Term, the
Executive shall serve as the Chief Operating Officer, Chief Financial Officer
and Treasurer of the Company, and shall have responsibilities and duties
consistent with such positions and such additional duties as may from time to
time be prescribed by the Chairman of the Board of Directors of the Company (the
“Board”), the Chief Executive Officer of the Company (the “CEO”) or other
authorized executive, provided that such duties are consistent with the level of
the Executive’s position or other positions that the Executive may hold from
time to time.  Executive understands and agrees that the Board may relieve
Executive from the position of Chief Financial Officer at any time and under no
circumstances shall relieving the Executive of the title, powers, duties and/or
responsibilities of Chief Financial Officer be deemed to give rise to a “Good
Reason Condition” as defined in Section 3, below.  In addition to the foregoing,
Executive agrees that, at the discretion of the Board, the Board may appoint him
to the position of Interim Chief Executive Officer of the Company without
further compensation.  Executive understands and agrees that, in the event that
the Board appoints him to the position of Interim Chief Executive Officer, then:
(x) in addition to the foregoing, Executive shall have such additional powers,
duties and responsibilities commensurate with such position;  (y) the Board may
relieve Executive from the position of Interim Chief Executive Officer at any
time; and (z) under no circumstances shall relieving the Executive of the title,
powers, duties and/or responsibilities of Interim Chief Executive Officer be
deemed to give rise to a “Good Reason Condition” as defined in Section 3,
below.  The Executive shall devote the Executive’s full working time and efforts
to the business and affairs of the Company.  Notwithstanding the foregoing, the
Executive may serve on other boards of directors, with the written approval of
the Board, or engage in religious, charitable or other community activities as
long as such services and activities are disclosed to the Board and do not
materially interfere with the Executive’s performance of the Executive’s

 

--------------------------------------------------------------------------------


 

duties, responsibilities and obligations to the Company under this Agreement or
otherwise.

 

2.                                       Effective as of the date of this
Amendment, Section 2 of the Agreement is hereby amended by deleting subsection
(a) in its entirety and inserting in lieu thereof the following:

 

(a)                                  Base Salary.  During the Term, the
Executive’s base salary shall be based on an annual rate of Four Hundred Twenty
Five Thousand dollars ($425,000).  The annual base salary rate in effect at any
given time is referred to herein as “Base Salary.”  The Base Salary shall be
payable in a manner that is consistent with the Company’s usual payroll
practices for senior executives.

 

3.                                       Effective as of the date of this
Amendment, Section 2 of the Agreement is hereby amended by deleting subsection
(b) in its entirety and inserting in lieu thereof the following:

 

(b)                                 Discretionary Bonus.  During the Term, the
Executive shall be eligible to receive discretionary bonuses as determined by
the Compensation Committee from time to time in its sole discretion
(“Discretionary Bonuses”).  Discretionary Bonuses (if any) shall be payable at
the same time bonuses are payable to the Company’s senior executives generally
in accordance with the Company’s policies with respect thereto in effect from
time to time.  The Executive’s target Discretionary Bonus shall be equal to 65%
of Base Salary and shall be based on the performance of the Company and the
Executive; provided that such target shall not limit the discretion of the
Compensation Committee.  In no case shall the Executive’s Discretionary Bonus
pertaining to a given fiscal year exceed 130% of the Executive’s Base Salary. 
To be eligible to receive a Discretionary Bonus for a given year, the Executive
must be employed by the Company on the day such Discretionary Bonus for such
year is paid (the “Discretionary Bonus Vesting Date”).  The Executive shall not
be deemed to have earned or be entitled to (and shall not receive) any
Discretionary Bonus for a given year or any pro-rata portion of any
Discretionary Bonus for a given year if the Executive’s employment terminates
for any reason (whether by the Company or the Executive) prior to the
Discretionary Bonus Vesting Date.

 

4.                                       Section 2 of the Agreement is hereby
amended by deleting subsection (c) in its entirety and inserting in lieu thereof
the following:

 

(c) Stock Options.

 

(i)                                     On the Commencement Date, the Executive
was granted non-qualified options to purchase 40,000 shares of the Company’s
Common Stock pursuant to and subject to the terms and conditions set forth in
the Body Central Corp.

 

2

--------------------------------------------------------------------------------


 

Amended and Restated 2006 Equity Incentive Plan (the “Option Plan”) and a
Non-Qualified Stock Option Agreement (the “Option Agreement”) between the
Executive and the Company.  In addition to the foregoing and in connection with
Executive’s elevation to Chief Operating Officer, the Executive will be granted
non-qualified options to purchase 50,000 shares of the Company’s Common Stock
pursuant to and subject to the terms and conditions set forth in the Option Plan
and Option Agreement.

 

(ii)                                  In addition to the foregoing, the
Executive shall also be eligible to receive an annual long-term grant valued at
$300,000 and comprised of 2/3 of such value (as determined based on the
Black-Scholes model) being in the form of options to purchase the Company’s
common stock and 1/3 of such value being in the form of the Company’s restricted
stock, in each case pursuant to and subject to the terms and conditions set
forth in the Option Plan and the relevant award agreement.

 

5.                                       Except as expressly amended, modified
and supplemented hereby, the provisions of the Agreement are and will remain in
full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

 

THOMAS W. STOLTZ

 

BODY CENTRAL CORP., BODY SHOP OF AMERICA, INC and CATALOGUE VENTURES, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas W. Stoltz

 

By:

/s/ John K. Haley

 

Thomas W. Stoltz

 

 

John K. Haley

 

 

 

 

Chairman of the Board

 

 

 

 

 

Dated:

8/21/2012

 

Dated:

8/21/2012

 

3

--------------------------------------------------------------------------------